DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20210070185). 
As to claim 1,  Liu discloses an on-board charger (Fig. 3  and [0032] Smart hub 120) comprising:
a first stage (150) for converting an alternating current (AC) voltage from an external power supply to a direct current (DC) voltage (Fig. 7 showing smart hub 120 where AC port connects to AC bi-directional converter 150 (ABC) from an AC grid and charges link capacitor 168 [0041][0052][0059]);
a capacitor (capacitor 168) coupled to the first stage to receive the DC voltage and to provide a DC-Link voltage ([0059] [0067] ….. AC-converted voltage to charge link capacitor 168 and link to DC bi-directional converter 160. The rectified AC voltage from AC bi-directional converter 150 is filtered by link capacitor 168 to generate the DC link voltage).
Liu further discloses a second stage coupled to the capacitor (Fig. 7 DC bi-directional converter (DBC) 160) to boost the DC-Link voltage and to supply the boosted DC-Link voltage to charge a battery ([0071] The frequency applied to the gates of transistors 20, 22, 24, 26 can be selected to achieve a desired DC gain from the DC link voltage to the DC1 (i.e. battery). DC gain is above one with a DC1 voltage step-up mode for DC bi-directional converter 160. As such, DC bi-directional converter (DBC) 160 is configured to supply the boosted DC-Link voltage to charge the battery).
Liu further discloses a controller programmed to adjust a DC-Link voltage between a first setpoint and a second setpoint based on a battery voltage value (Fig. 12 ABC and DBC digital controllers 152,162 adjusts the PWM signal switching in response to the battery voltage rising during charging which causes the DC link voltage to rise over a limited range. See Fig. 12 where in a buck conversion mode, the first set point is 390V and second setpoint at 600V [0074] [0083]-[0084]).
Although Liu discloses a lower DC-Link voltage that was boosted ([0071]), and teaches adjusting a DC-Link voltage higher than the battery voltage between a first and second setpoint (Fig. 12), Liu does not specifically teach adjusting the lower DC-Link voltage between a first and second setpoint based on a battery voltage value.
However it would be obvious to one of ordinary skill in the art to adjust the lower DC-Link voltage in a boost mode between a first setpoint and a second setpoint based on a battery voltage value (as seen in buck mode taught by Liu in Fig, 12), in order to reduce the operating range of the converters switching frequency, improve efficiency compared to having a fixed DC link voltage [0074].
Although Liu discloses a controller programmed to adjust the DC-Link voltage between a first setpoint and a second setpoint based on a battery voltage value, Liu is not specifically clear if the controller is a processor.
However the use of processors as control devices are old and well known. Therefore it would be obvious to one of ordinary skill in the art to modify Lius controller to be a processor in order to execute Lius on-board charger faster without human error.
As to claim 2,  Liu teaches the on-board charger of claim 1, wherein the processor is further programmed to progressively increase the DC-Link voltage between the first setpoint and the second setpoint based on an increasing battery voltage value (Fig. 12 A link capacitor has a DC link voltage that rises during battery charging [0074] [0083]-[0084] and Abstract).
As to claim 3, Liu teaches the on-board charger of claim 1, wherein the processor is further programmed to linearly increase the DC-Link voltage between the first setpoint and the second setpoint based on an increasing battery voltage value ([0071] where DC gain from the DC link voltage to DC1 can be programmed to a DC gain of one. As such, the DC-Link voltage as configured will increase linearly between first and second setpoints).
As to claim 4, Liu teaches the on-board charger of claim 1, wherein the processor is further programmed to set the DC-Link voltage to a constant voltage value in response to the AC voltage from the external power supply exceeding a threshold value (0131] DC link voltage shown to be relatively constant at battery voltage greater than 400V and less than 300V. AC voltage that produces the constant DC link voltage at the first and second setpoints identified as threshold value).
Although Liu teaches that the DC link voltage is relatively constant and not exactly constant, it would be obvious to one of ordinary skill in the art for the DC link voltages at the first and second setpoints shown in Fig. 12 to be constant in order to reduce noise and avoid measurement and system error due to fluctuations in the DC link voltage.
As to claim 5, Liu teaches the on-board charger of claim 1, wherein the first setpoint is greater than a peak value of the AC voltage from the external power supply ([0101] in an instance when AC input voltage is +/−300 volts, the DC link voltage fluctuates from about 649.9 volts to 650.2 volts).
As to claim 6, Liu teaches the on-board charger of claim 1, wherein the processor is further programmed to set the DC-Link voltage to the first setpoint in response to the battery voltage value being less than a low-voltage threshold value (Fig. 12 DC link voltage stays at first setpoint (i.e. 390V in a DC buck mode) for battery voltages below 300V).
As to claim 7, Liu teaches the on-board charger of claim 1.
Liu does not specifically disclose wherein the second setpoint is indicative of a DC-Link voltage value that is less than the battery voltage value.
However since DCB converter 160 can operate as a boost converter ([0071] voltage step-up mode for DC bi-directional converter 160), it would be obvious to one of ordinary skill in the art for the DC link maximum setpoint level to be less than the battery voltage when in the boost conversion mode in order to prevent an overvoltage condition to the battery, thereby preventing battery damage.
As to claim 8, Liu teaches the on-board charger of claim 1, wherein the processor is further programmed to set the DC-Link voltage to the second setpoint in response to the battery voltage value exceeding a high-voltage threshold value (Fig. 12 DC link voltage stays at first setpoint (i.e. 600V in a DC buck mode) for battery voltages greater than 400V).
As to claim 10, Liu teaches the on on-board charger of claim 1, wherein the second stage comprises a DC-DC converter coupled to the capacitor (DBC 160) to boost the DC-Link voltage ([0071] The frequency applied to the gates of transistors 20, 22, 24, 26 can be selected to achieve a desired DC gain from the DC link voltage to DC1. When the switching frequency is below the CLLLC resonant tank frequency, the DC gain is above one with a DC1 voltage step-up mode for DC bi-directional converter 160).
As to claim 17, Liu discloses a method for adjusting a direct current (DC)-Link voltage of an on-board charger (Figs. 3, 7,12 ABC and DBC digital controllers 152,162 adjusts the PWM signal switching in response to the battery voltage rising during charging over limited range which causes the DC link voltage to rise. See Fig. 12 where in a buck conversion mode the first set point at 390V, second setpoint at 600V [0074] [0083]-[0084]), the method comprising:
converting an alternating current (AC) voltage to a direct current (DC) voltage ([0059] [0067] rectified AC voltage from AC bi-directional converter 150 is filtered by link capacitor 168 to generate the DC link voltage);
providing a DC-Link voltage based on the DC voltage ( [0067] rectified AC voltage from AC bi-directional converter 150 generates the DC link voltage);
boosting the DC-Link voltage ([0071] The frequency applied to the gates of transistors 20, 22, 24, 26 can be selected to achieve a desired DC gain from the DC link voltage to DC1. The DC gain is above one with a DC1 voltage step-up mode for DC bi-directional converter 160).
Liu further discloses adjusting a DC-Link voltage between a first setpoint and a second setpoint based on a battery voltage value, wherein the DC-Link voltage increases progressively based on an increasing battery voltage value (Fig. 12 ABC and DBC digital controllers 152,162 adjusts the PWM signal switching in response to the battery voltage rising during charging which causes the DC link voltage to rise over a limited range. See Fig. 12 where in a buck conversion mode the first set point at 390V and second setpoint at 600V [0074] [0083]-[0084]).
Although Liu discloses a lower DC-Link voltage that was boosted ([0071]), and teaches adjusting a DC-Link voltage higher than the battery voltage between a first and second setpoint (Fig. 12), Liu does not specifically teach adjusting the lower DC-Link voltage between a first and second setpoint based on a battery voltage value.
However it would be obvious to one of ordinary skill in the art to adjust the lower DC-Link voltage in a boost mode between a first setpoint and a second setpoint based on a battery voltage value (as in the buck mode taught by Liu in Fig, 12), in order to reduce the operating range of the converters switching frequency, improve efficiency compared to having a fixed DC link voltage [0074].
As to claim 18, Liu discloses the method of claim 17, wherein the DC-Link voltage increases linearly based on the increasing battery voltage value ([0071] where DC gain from the DC link voltage to DC1 can be programmed to a DC gain of between less than one and one. As such, the DC-Link voltage is configured will increase linearly between first and second setpoints).
As to claim 19, Liu discloses the method of claim 17 further comprising setting the DC-Link voltage to a constant voltage value in response to the AC voltage exceeding a threshold value (0131] The DC link voltage shown to be relatively constant at battery voltage greater than 400V and less than 300V. AC voltage that produces the constant DC link voltage at the first and second setpoints identified as threshold value).
Although Liu teaches that the DC link voltage is relatively constant and not exactly constant, it would be obvious to one of ordinary skill in the art for the DC link voltages at the first and second setpoints shown in Fig. 12 to be constant in order to reduce noise and avoid measurement and system error due to fluctuations in the DC link voltage.
As to claim 20, Liu teaches the method of claim 17 further comprising: setting the DC-Link voltage to the first setpoint in response to the battery voltage value being less than a low-voltage threshold value (Fig. 12 DC link voltage stays at first setpoint (i.e. 390V in a DC buck mode) for battery voltages below 300V); and setting the DC-Link voltage to the second setpoint in response to the battery voltage value exceeding a high-voltage threshold value (Fig. 12 DC link voltage stays at first setpoint (i.e. 600V in a DC buck mode) for battery voltages grater 400V).
Claims 9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20210070185) in view of Jang (US20180175652). 
As to claim 9, Liu teaches the on-board charger of claim 1, wherein the first stage comprises:
a rectifier for converting the AC voltage to the DC voltage (Fig. 8-9 and [0067] rectified AC voltage from AC bi-directional converter 150 is filtered by link capacitor 168 to generate the DC link voltage).33
Liu does not disclose/teach a power factor correction (PFC) circuit coupled between the rectifier and the capacitor to adjust the DC-Link voltage.
Jang teaches a power factor correction (PFC) circuit coupled between the rectifier and the capacitor to adjust the DC-Link voltage (Fig. 1 a power factor correction circuit unit 10 between rectifier 30 and capacitor Cdc)
It would have been obvious to a person of ordinary skill in the art to modify Lius on-board charger to comprise a power factor correction (PFC) circuit coupled between the rectifier and the capacitor to adjust the DC-Link voltage, in order to solve an overcurrent rush problem during initial charging as taught by Jang ([0007] [0032]).
As to claim 11,  Liu discloses on-board charger (Fig. 3  and [0032] Smart hub 120) comprising: 
a rectifier for converting an alternating current (AC) voltage from an external power supply to a direct current (DC) voltage (Fig. 7 showing smart hub 120 where AC port connects to AC bi-directional converter 150 (ABC) from an AC grid and charges link capacitor 168. Rectified AC voltage from AC bi-directional converter 150 is filtered by link capacitor 168 to generate the DC link voltage 0041][0052][0059] [0067]);
a capacitor (capacitor 168) to provide a DC-Link voltage ([0059] [0067] ….. AC-converted voltage to charge link capacitor 168 and link to DC bi-directional converter 160. The rectified AC voltage from AC bi-directional converter 150 is filtered by link capacitor 168 to generate the DC link);
a converter coupled to the capacitor to adjust the DC-Link voltage and adapted to couple to a battery (Fig. 7 ABC and DBC converters 150 and 160. (Fig. 12 and [0074] [0083]-[0084]).
Liu further discloses a controller programmed to adjust the DC-Link voltage between a first setpoint and a second setpoint based on a battery voltage value (Fig. 12 ABC and DBC digital controllers 152,162 adjusts the PWM signal switching in response to the battery voltage rising during charging over limited range which causes the DC link voltage to rise. See Fig. 12 where in a buck conversion mode the first set point at 390V, second setpoint at 600V [0074] [0083]-[0084]).
Although Liu discloses a controller programmed to adjust the DC-Link voltage between a first setpoint and a second setpoint based on a battery voltage value, Liu is not specifically clear if the controller is a processor.
However the use of processors as control devices are old and well known. Therefore it would be obvious to one of ordinary skill in the art to modify Lius controller to be a processor in order to execute Lius on-board charger faster without human error.
Liu does not disclose/teach a power factor correction (PFC) circuit coupled to the rectifier nor the capacitor coupled to the PFC circuit.
Jang teaches a power factor correction (PFC) circuit coupled to the rectifier and a capacitor coupled to the PFC circuit (Fig. 1 a power factor correction circuit unit 10 between rectifier 30 and capacitor Cdc)
It would have been obvious to a person of ordinary skill in the art to modify Lius on-board charger to have a power factor correction (PFC) circuit coupled to the rectifier with the capacitor coupled to the PFC circuit in order to solve an overcurrent rush problem during initial charging as taught by Jang ([0007] [0032]).
As to claim 12,  Liu in view of Jang teaches the on-board charger of claim 11, wherein the processor is further programmed to progressively increase the DC-Link voltage between the first setpoint and the second setpoint based on an increasing battery voltage value (Fig. 12 A link capacitor has a DC link voltage that rises during battery charging [0074] [0083]-[0084] and Abstract).
As to claim 13,  Liu in view of Jang teaches the on-board charger of claim 11, wherein the processor is further programmed to linearly increase the DC-Link voltage between the first setpoint and the second setpoint based on an increasing battery voltage value ([0071] where DC gain from the DC link voltage to DC1 can be programmed to a DC gain of one. As such, the DC-Link voltage is configured will increase linearly between first and second setpoints).
As to claim 14,  Liu in view of Jang teaches the on-board charger of claim 11, wherein the processor is further programmed to set the DC-Link voltage to a constant voltage value in response to the AC voltage from the external power supply exceeding a threshold value (0131] The DC link voltage shown to be relatively constant at battery voltage greater than 400V and less than 300V. AC voltage that produces the constant DC link voltage at the first and second setpoints identified as threshold value).
Although Liu teaches that the DC link voltage is relatively constant and not exactly constant, it would be obvious to one of ordinary skill in the art for the DC link voltages at the first and second setpoints shown in Fig. 12 to be constant in order to reduce noise and avoid measurement and system error due to fluctuations in the DC link voltage.
As to claim 15,  Liu in view of Jang teaches the on-board charger of claim 11, wherein the processor is further programmed to set the DC-Link voltage to the first setpoint in response to the battery voltage value being less than a low-voltage threshold value (Fig. 12 DC link voltage stays at first setpoint (i.e. 390V in a DC buck mode) for battery voltages below 300V), wherein the first setpoint is greater than a peak value of the AC voltage ([0101] where in an instance AC input voltage is +/−300 volts, the DC link voltage fluctuates from about 649.9 volts to 650.2 volts).
As to claim 16,  Liu in view of Jang teaches the on-board charger of claim 11, wherein the processor is further programmed to set the DC-Link voltage to the second setpoint in response to the battery voltage value being greater than a high-voltage threshold value (Fig. 12 DC link voltage stays at first setpoint (i.e. 600V in a DC buck mode) for battery voltages grater 400V).
Liu does not specifically disclose wherein the second setpoint is indicative of a DC-Link voltage value that is less than the battery voltage value.
However since DCB converter 160 can operate as a boost converter ([0071] voltage step-up mode for DC bi-directional converter 160), it would be obvious to one of ordinary skill in the art for the DC link maximum setpoint level to be less than the battery voltage when in the boost conversion mode in order to prevent an overvoltage condition to the battery, thereby damaging the battery.

Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimada et al (US  20170117731) is cited for having an increasing voltage link as battery voltage increases but does not upconvert or down convert the link voltage in Fig. 6-8. 
Sato et al (US 20180166903) is cited for having an increasing voltage link as battery voltage increases but does n0t upconvert or down convert the link voltage in Fig. 2.
Li et al (US 20180076723) is cited for having a linear increase in DC link voltage and battery voltage rises in Fig. 6A to improve efficiency. Li does not mention a boost DC-DC converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859